UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           USDC SDNY
                                                                        DOCUMENT
 JOSEPH NIYAZOV,                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                           Plaintiff,                                   DATE FILED: 3/18/2020
                            -against-
                                                                      1:19-cv-08487-MKV
 EQUIFAX INFORMATION SERVICES, LLC, EXPERIAN
 INFORMATION SOLUTIONS, INC., TRANS UNION, LLC,                              ORDER
 AMERICAN EXPRESS CO., DEPARTMENT STORES
 NATIONAL BANK, SYNCHRONY BANK and VW CREDIT,
 INC.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

Wednesday, March 25, 2020 is adjourned sine die. It is further ORDERED that the parties shall

file a proposed Case Management Plan in compliance with the Court’s Individual Rules of

Practice in Civil Cases no later than April 1, 2020. Both a model Case Management Plan and

the Court’s Individual Rules are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

SO ORDERED.
                                                    _________________________________
Date: March 18, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
